DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions.
Response to Amendment and Arguments
Applicant’s amendment filed on 6/22/2021 has been entered and made of record.
In reply to Applicant’s arguments filed on 6/22/2021 (see section A in page 4) with respect to statutory-type double patenting, such rejections has been withdrawn herein.
In reply to Applicant’s arguments filed on 6/22/2021 (see section B in page 4) with respect to rejection of claims 2 and 10 under  35 U.S.C. 112(1), such rejection has been withdrawn.
In reply to Applicant’s arguments filed on 6/22/2021 (see section C in page 4) with respect to rejection of claims 1, 3, 9 and 11 under 35 U.S.C. 102((b) as being anticipated by Chen et al. (U.S. Pat. App. Pub. No. 2009/0232211, referred as Chen hereinafter), such rejection has been withdrawn.
In reply to Applicant’s arguments filed on 6/22/2021 (see section C in page 4) with respect to rejection of claims 2, 4, 10 and 12 under 35 U.S.C. 103 as being obvious over Chen et al. (U.S. Pat. App. Pub. No. 2009/0232211, referred as Chen hereinafter), rejection of claims 2 and 10 has been withdrawn because these claims were canceled.  As to claims 4 and 12, it is noted that Applicant has relied on the arguments with regard to claim amended claims 1 and 9.
It is noted that Applicant failed to response to the obviousness double-patenting of claims 1-4 and 9-12 as being unpatentable over claims 1-16 of U.S. Pat. No. 10,165,276.
It is also noted that Applicant failed to response to the obviousness double-patenting of claims 1-4 and 9-12 as being unpatentable over claims 1-6 of U.S. Pat. No. 8,934,729.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
An obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but an examined application claim is not patentably distinct from the reference claim(s) because the examined claim is either anticipated by, or would have been obvious over, the reference claim(s).  See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985).  Anticipation is “the ultimate or epitome of obviousness” (In re Kalm, 154 USPQ 10 (CCPA 1967), also In re Dailey, 178 USPQ 293 (CCPA 1973) and In re Pearson, 181 USPQ 641 (CCPA 1974)).

Claims 1, 3-4, 9, and 11-12 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-16 of U.S. Pat. No. 10,165,276 (referred as ‘276 patent hereinafter).  
Although the conflicting claims are not identical, they are not patentably distinct from each other because each limitation of the instant claims 1, 3-4, 9, and 11-12 is fully defined by claims 1-16 of the ‘276 patent.  For example, as to the instant claim 1, claim 2 of the ‘276 patent discloses a method comprising: decoding a bitstream that includes adaptive scan order information and displacement information for decoding video frames (see patented claim 1; and 
While claim 2 of the ‘276 patent includes additional limitations (i.e., header) that are not set forth in the instant claim 1, the use of transitional term "comprising/comprises" in the instant claim 1 fails to preclude the possibility of additional elements.  Therefore, instant claim 1 fails to define an invention that is patentably distinct from claim 2 of the ‘276 patent.  Furthermore, each of the limitations recited in instant claim 1 is anticipated by patented claim 2 and anticipation is “the ultimate or epitome of obviousness.”
Likewise, each of instant claims 3-4, 9, and 11-12 is fully defined by patented claims 1-16.
As to instant claim 3, see claim 2 of the ‘276 patent.
As to instant claim 4, see claim 3 of the ‘276 patent.
As to instant claim 9, see claim 13 of the ‘276 patent.
As to instant claim 11, see claim 13 of the ‘276 patent.
As to instant claim 12, see claim 14 of the ‘276 patent.
Claims 1, 3, 9 and 12 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-6 of U.S. Pat. No. 8,934,729 (referred as ‘729 patent hereinafter).  
Although the conflicting claims are not identical, they are not patentably distinct from each other because each limitation of the instant claims 1, 3-4, 9 and 11-12 is fully defined by claims 1-6 of the ‘729 patent.  For example, as to the instant claim 1, claim 2 of the ‘729 patent discloses a method comprising: decoding a bitstream that includes adaptive scan order 
While the difference between patented claim 2 and instant claim 1 is that the patented claim 2 is directed to encoding method and instant claim 1 is directed to a decoding method.
However, such difference is well known in the art because decoding is a reverse process of the encoding.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing of the instant invention to incorporate a decoding in combination with patented claim 1 in order to properly decoding the encoded bitstream produced by the encoder of the patented claim 2.  This would also allow decoded video to be properly viewed on the receiving end.
Likewise, each of instant claims 3, 9 and 12 is fully defined by patented claims 1-6.
As to instant claim 3, see claim 2 of the ‘729 patent.
As to instant claim 9, see claim 6 of the ‘729 patent.
As to instant claim 11, see claim 6 of the ‘729 patent.
Claims 1 and 9 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-2 and 5-6 of prior U.S. Patent No. 9,641,856 (referred as ‘856 patent hereinafter).  
Although the conflicting claims are not identical, they are not patentably distinct from each other because each limitation of the instant claims 1 and 9 is fully defined by claims 1-2 and 5-6 of the ‘856 patent.  For example, as to the instant claim 1, claim 2 of the ‘856 patent discloses a method comprising: decoding a bitstream that includes adaptive scan order 
Therefore, instant claim 1 fails to define an invention that is patentably distinct from claim 2 of the ‘856 patent.  Furthermore, each of the limitations recited in instant claim 1 is anticipated by patented claim 2 and anticipation is “the ultimate or epitome of obviousness.”
Likewise, as to instant claim 9, see claim 6 of the ‘856 patent.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 3-4, 9 and 11-12 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chen et al. (U.S. Pat. Appl. Pub. No. 2009/0232211 A1, referred as Chen hereinafter).
Regarding claim 1 as a representative claim, Chen teaches a method comprising decoding (see fig. 10 and par. [0072]: image decoding apparatus performing decoding a bitstream) a bitstream (see “bitstream” shown in figure 10 is a bitstream outputted from encoder depicted in figure 1, described in pars. [0034]-[0041] (note, for example, “encoding apparatus” in par. [0034] and “bitstream” in par. [0039]) that includes adaptive scan order information (see par. [0063]: the order of adaptive scanning; fig. 3 item 122 (It is a scan order determining unit which is a part of Intra Prediction Unit 12 in fig. 1), pars. [0051] – [0054]: “the scan order determining unit 122 adaptively determines the order of scanning…determine scanning to be performed in 
Chen does not teach claim limitations of “wherein the displacement information is embedded in at least one of a supplemental enhancement information (SEI), or a video usability information (VUI) message”.
However, such claims are well known and widely used in the art (It is noted that the Official Notice was taken in the previous Office Action but Applicant did not response.  So, Applicant' s failure to adequately traverse the Examiner' s taking of Official Notice in the last office action is taken as an admission of the fact(s) noticed).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Chen to include such claim limitations in order to aid the decoder to properly decode the bitstream, enhance quality of the decoded bitstream, and allow the decoded bitstream to be displayed or played back smoothly.
Examples of prior art are presented herein in supporting Official Notice:
(i)For claim “SEI”, see Hannuksela (U.S. Pat. App. Pub. No. 2008/0019446 A1), pars. [0005] (SEI includes motion compensation information for performing motion compensation on the picture) and [0037] – [0042]: horizontal displacement mvx (par. [0039]) and vertical displacement mvy (par. [0040]); and Webb et al. (U.S. Pat. App. Pub. No. 2006/0013318 A1, 
(ii)For claim “VUI”, see Lou et al. (U.S. Pat. App. Pub. No. 2010/0098154 A1), see Table 1 and par. [0004]: motion vector and motion length).
Regarding claim 3, Chen further teaches wherein the bitstream further includes raster scan information (see figures 5A and par. [0057] – [0059]: scanning on the horizontal direction which is the so-called raster scan (it is consistent with instant specification defines in figure 1 and par. [0007]); figure 5B: vertical scanning is the so-called raster scan (it is consistent with instant specification defines in figure 2 and par. [0008]); and par [0066]: the order of vertical scanning and the order of horizontal scanning).
Regarding claim 4, Chen does not teach claim limitations of “wherein the raster scan order information is embedded in at least one of the SEI or the VUI.
However, such claims are well known and widely used in the art (It is noted that the Official Notice was taken in the previous Office Action but Applicant did not response.  So, Applicant' s failure to adequately traverse the Examiner' s taking of Official Notice in the last office action is taken as an admission of the fact(s) noticed).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Chen to include such claim limitations in order to aid the decoder to properly decode the bitstream, enhance quality of the decoded bitstream, and allow the decoded bitstream to be displayed or played back smoothly.
Examples of prior art are presented herein in supporting Official Notice:

Regarding claim 9, the advanced statements as applied to claim 1 above are incorporated hereinafter.  Chen further teaches a non-transitory computer medium comprising instructions (see par. [0088]: computer readable code and memory).
Regarding claim 11, the advanced statements as applied to claim 3 above are incorporated hereinafter. Chen further teaches a non-transitory computer medium comprising instructions (see par. [0088]: computer readable code and memory).
Regarding claim 12, the advanced statements as applied to claim 4 above are incorporated hereinafter. Chen further teaches a non-transitory computer medium comprising instructions (see par. [0088]: computer readable code and memory).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUY M DANG whose telephone number is (571)272-7389.  The examiner can normally be reached on Monday to Friday from 7:00AM to 3:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mathew Bella can be reached on 571-272-7778.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





DMD
9/2021

/Duy M Dang/
Primary Examiner, Art Unit 2667